NEARN, Judge,
dissenting.
I must dissent as I feel the issue is moot and the majority Opinion therefore dicta.
Neither parent, grandparent, nor child appeals. Evidently those with real flesh and blood interests are content with the Chancellor’s decree. It is only the County and its official that appeals. In his brief counsel for petitioner prays:
(a) That the decree of the Chancellor be reversed, and (b) that this Court declare and decree that the Juvenile Court has original and exclusive jurisdiction to hear and decide a petition which alleges that a child is a dependent and neglected child within the meaning of the law of the State of Tennessee even though said child is a ward of Chancery Court by virtue of a prior divorce proceeding; and (c) that this Court declare and decree that the Juvenile Court of Memphis and Shelby County, Tennessee has jurisdiction to hear and decide the petition pending in said Court alleging that Charlene Denise Baker, is a dependent and neglected child without further interference by the Chancery Court of Shelby County, Tennessee.
As to (a), the decree complained of is the one which enjoined employees of the Juvenile Court and of the Tennessee Department of Human Services from proceeding. That injunction was dissolved by the Chancellor. Why should this Court consider the efficacy of the injunction when it no longer exists and no one is affected by it? By prayer (b) counsel for appellants tips his hand; for, by its wording, he seeks to have this Court make a sweeping pronouncement in futuro when the issue is not now before us. As to prayer (c), I do not know what is stopping appellants from hearing whatever petitions they want to hear and decide. There is no injunction prohibiting such hearing. If one should be issued by another Court and remain in effect a justiciable issue would be presented to us; but not until then. Perhaps appellants have not proceeded in the Juvenile Court because neither parents nor grandparents nor anyone else feels the child is now dependent and neglected.
I would dismiss.